DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In the instance case, claims 1-13 are directed to method and claims 14-20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to creating and modifying a contract which is an abstract idea. Specifically, the claims recite “receiving a request to originate a contract…; receiving transaction information concerning…; identifying within a contract codex…; determining at least one condition…; updating the contract…; and storing information….”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving a request to originate a contract, receiving transaction information, identifying within contract codex a requirement, determining at least one condition based on the requirement, updating the contract and store information related to updated contract which is a process that deals with commercial or legal interactions including agreement in form of contract/license. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). 
Additionally, the claims are directed to creating and modifying the contract which is an abstract idea of mental process. The claims involve a series of steps for receiving a request to originate a contract, receiving transaction information, identifying within contract codex a requirement, determining at least one condition based on the requirement, updating the contract and store information related to updated contract which is a process that deals with concepts performed by a human using pen and paper (including observation, evaluation, judgment, option) more specifically involve creating and modifying the contract. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case mental processes and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, processor, memory, distributed ledger merely use a computer as a tool to perform an abstract idea. Specifically, processor, memory, distributed ledger performs the steps of receiving a request to originate a contract, receiving transaction information, identifying within contract codex a requirement, determining at least one condition based on the requirement, updating the contract and store information related to updated contract. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of a processor, memory, distributed ledger, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of rights management. As discussed above, taking the claim elements separately, processor, memory, distributed ledger performs the steps of receiving a request to originate a contract, receiving transaction information, identifying within contract codex a requirement, determining at least one condition based on the requirement, updating the contract and store information related to updated contract. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of creating and modifying a contract. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of creating and modifying a contract. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite “receiving a request to originate a contract” claims further recite “updating the contract”. It is unclear to one of the ordinary skills in the art the manner updating is perform because claims are silent with respect to any origination/creation of the requested contract.
Claim 5 and 17 recite “wherein the contract is stored on the distributed ledger”, However, the claims 1 and 14 from which recite “storing information related to updated contract on a distributed ledger”. The claims 1 and 14 is silent with respect to storing contract on the distributed ledger. Therefore, there is insufficient antecedent basis for this limitation in the claim.
 Claims 2-13 and 15-20 are also rejected as each depends from claims 1 and 14 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malfiza Garcia de Macedo (US 20200387500 ‘hereafter Macedo’)
With respect to claims 1 and 14 Macedo discloses: 
receiving a request to originate a contract associated with a transaction (See paragraph abstract, 0007, 0009);
receiving transaction information concerning the transaction, the transaction information including at least type of assets and at least two parties of the transaction (See Fig 5C part 530 entity#1, entity#2 assets and paragraph 0076);
identifying, within a contract codex (i.e. parameters from an oracle node), a requirement that is required for the transaction (See paragraph 0007, 0009, 0052); 
determining at least one condition based on the requirement (See paragraph (See paragraph 0052, 0071, 0073); 
updating the contract to include the at least one condition to generate an updated contract (See paragraph 0052, 0071, 0073); and 
storing information relating to the updated contract on a distributed ledger (See paragraph 0073).
Macedo does not explicitly disclose the transaction is energy transaction and transaction information comprise type of energy resource. However, the type of transaction such as energy transaction and information comprise type of energy resource are nonfunctional descriptive material as it only describes the transaction and data that is contained in the transaction information, while the description of transaction and data contained in the transaction information is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 2 and 15 Macedo discloses all the limitations as described above. Macedo further discloses: wherein the contract codex stores at least one of (i) external standards requirements associated with entities other than the at least two parties to the energy transaction and/or (ii) internal standards requirements associated with at least one of the at least two parties of the energy transaction. (See paragraph 0071 and 0073).

With respect to claims 3 and 16 Macedo discloses all the limitations as described above. Macedo further discloses: after the energy transaction is finalized: determining that an updated requirement that applies to the energy transaction has been added to the codex; determining at least one updated condition based on the updated requirement; and 48Attorney Docket No.: 0314221.00009 updating, via the distributed ledger, the contract to incorporate the at least one updated condition. (See paragraph 0071-0073).

With respect to claim 4 Macedo discloses all the limitations as described above. Macedo further discloses: storing a transaction on the distributed ledger that identifies (i) the transaction and (ii) the at least one updated condition (See paragraph 0071-0073).

 With respect to claims 5 and 17 Macedo discloses all the limitations as described above. Macedo further discloses: the contract is stored on the distributed ledger as a smart contract capable of executing one or more commands (See paragraph 0071-0073).

With respect to claims 6 and 18 Macedo discloses all the limitations as described above. Macedo further discloses: querying the contract codex via the smart contract at regular intervals to determine when an updated requirement is added to the contracts codex (See paragraph 0045 and 0052).

With respect to claim 10 Macedo discloses all the limitations as described above. Macedo further discloses: wherein the transaction information is received via data stored on the distributed ledger (See Fig 5C part 530 entity#1, entity#2 assets and paragraph 0076).
 
With respect to claim 11 Macedo discloses all the limitations as described above. Macedo further discloses: wherein the information relating to the updated contract includes metadata containing the at least one condition. (See paragraph 0052, 0071, 0073).

With respect to claims 12 and 20 Macedo discloses all the limitations as described above. Macedo further discloses: wherein updating the contract comprises: retrieving a contract template based on the transaction information; and adding the at least one condition to the contract template (See paragraph 0046-0047, 0052, 0071, 0073).

With respect to claim 13 Macedo discloses all the limitations as described above. With respect to “wherein the transaction information further includes at least one of a quantity of energy resource purchased, a transportation provider for the energy resource, a delivery date for the energy resource, a source location of the energy resource, a destination location for the energy resource, and/or a refinery for the energy resource” this is nonfunctional descriptive material as it only describes the data that is contained in the transaction information, while the data contained in the transaction information is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Claims 7-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Malfiza Garcia de Macedo (US 20200387500 ‘hereafter Macedo’) in view of Fukushima (US 20200050954 hereafter ‘Fuku’)
With respect to claims 7-8 and 19 Macedo discloses all the limitations as described above. Macedo further discloses: updating the contact based on the operating condition (See paragraph 0052, 0071, 0073) Macedo does not explicitly disclose: condition identified by a predictive model that predict one or more operating conditions for the energy transaction; updating a first predicted operating condition based on the updated requirement to generate a second predicted operating condition; comparing, according to predetermined criteria, the second predicted operating condition to the first predicted operating condition; 49Attorney Docket No.: 0314221.00009 determining, based on the predetermined criteria, that the first predicted operating condition should be replaced. Fuku discloses: condition identified by a predictive model that predict one or more operating conditions for the energy transaction; updating a first predicted operating condition based on the updated requirement to generate a second predicted operating condition; comparing, according to predetermined criteria, the second predicted operating condition to the first predicted operating condition; 49Attorney Docket No.: 0314221.00009 determining, based on the predetermined criteria, that the first predicted operating condition should be replaced (See paragraphs  0030-0032, 0145, claim 1). Therefore, it would have been obvious to one of the ordinary skills in the art at the time application was filed to modify the Macedo reference with the Fuku reference in order to forecast power consumption.
  
With respect to claim 9, Macedo in view of Fuku discloses all the limitations as described above. With respect to “wherein the predetermined criteria include at least one of an official regulation, a measure of transaction value from at least one of the at least two parties, a predicted inventory level for at least one of the at least two parties, and/or a capital requirement for at least one of the at least two parties” this is nonfunctional descriptive material as it only describes the data that is contained in the predetermined criteria, while the data contained in the predetermined criteria is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shrinivasan (US 20210150477) discloses automated conflict resolution
ABAD (US 20200250663) discloses smart contract regulation
Porchert (US 20170011313) discloses determining contract clauses

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685